Exhibit 10.1

FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) dated as of May 12, 2009 (the “Effective Date”) is between Flotek
Industries, Inc., a Delaware corporation (the “Borrower”) and Wells Fargo Bank,
National Association, as lender (the “Bank”).

INTRODUCTION

WHEREAS, the Borrower and Bank entered into an Amended and Restated Credit
Agreement dated as of August 31, 2007, as amended by that certain Amendment to
Amended and Restated Credit Agreement dated as of November 15, 2007, that
certain Second Amendment to Amended and Restated Credit Agreement dated as of
February 4, 2008, and that certain Agreement and Third Amendment to Amended and
Restated Credit Agreement dated March 31, 2008 (as amended, the “Credit
Agreement”).

THEREFORE, the Borrower and the Bank hereby agree as follows:

Section 1. Definitions. Unless otherwise defined in this Agreement, terms used
in this Agreement that are defined in the Credit Agreement shall have the
meanings assigned to such terms in the Credit Agreement.

Section 2. Amendment.

(a) Section 1.01 (Certain Defined Terms). Section 1.01 of the Credit Agreement
is hereby amended by deleting the defined term “Permitted Liens” in its entirety
and replacing it with the following:

“Permitted Liens” means (i) Liens granted to the Bank to secure the Obligations,
(ii) Liens in the Collateral to secure the obligations of the Borrower and its
Subsidiaries under the Syndicated Credit Agreement to the extent permitted under
the Subordination and Intercreditor Agreement, (iii) Liens for taxes,
assessments or other governmental charges which are not yet due or which are
being actively contested in good faith by appropriate proceedings diligently
conducted, and (iv) landlord’s, materialmen’s, mechanics’, carriers’, workmen’s,
warehouseman’s and repairmen’s liens, and other similar liens imposed by Law
arising in the ordinary course of business securing obligations that are not
overdue for a period of more than 30 days or are being contested in good faith
by appropriate procedures or proceedings and for which adequate reserves have
been established.

(b) Section 1.01 (Certain Defined Terms). Section 1.01 of the Credit Agreement
is hereby further amended by adding the following new term:

“Subordination and Intercreditor Agreement” means that certain Subordination and
Intercreditor Agreement dated as of May 6, 2009, among the Borrower, the Bank
and Wells Fargo in its capacity as the administrative agent under the Syndicated
Credit Agreement.



--------------------------------------------------------------------------------

Section 3. Effectiveness. This Agreement shall become effective, and the Credit
Agreement shall be amended as provided in this Agreement, upon the occurrence of
the following conditions precedent:

(a) after giving effect to this Agreement, the representations and warranties in
this Agreement shall be true and correct in all material respects;

(b) the Bank shall have received this Agreement duly executed and delivered to
the Bank by the Borrower and executed by the Bank;

(c) the Subordination and Intercreditor Agreement shall have been fully executed
and delivered to the Bank by the Borrower and executed by the Bank;

(d) the Borrower shall have paid or reimbursed the Bank for all of its
out-of-pocket costs and expenses incurred in connection with this Agreement, and
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the fees and disbursements
of counsel(s) to the Bank.

Section 4. Representations and Warranties. The Borrower represents and warrants
to Bank that:

(a) (i) the execution, delivery, and performance of this Agreement are within
the corporate power and authority of the Borrower and have been duly authorized
by appropriate proceedings, and (ii) this Agreement constitutes a legal, valid,
and binding obligation of the Borrower, enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity;

(b) the representations and warranties set forth in the Credit Agreement and in
the other Loan Documents are true and correct in all material respects as of the
date of this Agreement, except for any representations or warranties made as of
a specified date, which are true and correct in all material respects as of such
specified date;

(c) no Default has occurred and is continuing as of the date hereof or will
result from the execution and delivery of this Agreement; and

(d) this Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, covenants and agreements under this Agreement by
the Borrower shall be a Default or Event of Default, as applicable, under the
Credit Agreement.

Section 5. Continuing Effect on Loan Documents. This Agreement shall not
constitute a waiver of any provision of the Credit Agreement and shall not be
construed as a consent to any action on the part of the Borrower that would
require a waiver or consent of the Bank or an amendment or modification to any
term of the Loan Documents except as expressly

 

2



--------------------------------------------------------------------------------

stated herein. The Borrower hereby confirms and ratifies the Credit Agreement
and each of the other Loan Documents as amended hereby and acknowledges and
agrees that the same shall continue in full force and effect as amended hereby.

Section 6. Reference to the Credit Agreement. Upon the effectiveness of this
Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “herein” or words of like import, and each reference to the Credit
Agreement in any of the other Loan Documents, refer to the Credit Agreement, as
amended hereby.

Section 7. Counterparts. This Agreement may be executed by all parties hereto in
any number of separate counterparts each of which may be delivered in original,
electronic or facsimile form and all of such counterparts taken together shall
be deemed to constitute one and the same instrument.

Section 8. References. The words “hereby,” “herein,” “hereinabove,”
“hereinafter,” “hereinbelow,” “hereof,” “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular section or provision of this Agreement.

Section 9. Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and do not in any way affect the
meaning or construction of any provision of this Agreement.

Section 10. Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas.

Section 11. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Texas, without regard to such state’s
conflict of laws rules that would require the application of the laws of another
jurisdiction.

Section 12. Release. The Borrower hereby releases and forever discharges the
Bank and each affiliate thereof and each of their respective employees,
officers, directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever, whether based on law or equity, which any of
said parties has held or may now or in the future own or hold, whether known or
unknown, for or because of any matter or thing done, omitted or suffered to be
done on or before the actual date upon which this Agreement is signed by any of
such parties (i) arising directly or indirectly out of the Credit Agreement as
amended or any other documents, instruments or any other transactions relating
thereto and/or (ii) relating directly or indirectly to all transactions by and
between the Borrower or their representatives and the Bank or any of their
respective directors, officers, agents, employees, attorneys or other
representatives, including any such that is caused by the negligence of any
released party. Such release, waiver, acquittal and discharge shall and does
include, without limitation, any claims of usury, fraud, duress,
misrepresentation, lender liability, control, exercise of remedies and all
similar items and claims, which may, or could be, asserted by the Borrower.

 

3



--------------------------------------------------------------------------------

PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, A LOAN
AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE LOAN AGREEMENT EXCEEDS $50,000 IN
VALUE IS NOT ENFORCEABLE UNLESS THE LOAN AGREEMENT IS IN WRITING AND SIGNED BY
THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT. THIS AGREEMENT AND THE LOAN DOCUMENTS, AS DEFINED IN
THE CREDIT AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

[Signature page follows. Remainder of this page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

 

BORROWER: FLOTEK INDUSTRIES, INC. By:   /s/ Jesse E. Neyman Name:   Jesse E.
Neyman Title:   Chief Financial Officer

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

BANK:

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:   /s/ Michael W. Nygren   Michael W. Nygren   Vice President

Signature Page to Fourth Amendment